People v Matos (2016 NY Slip Op 06668)





People v Matos


2016 NY Slip Op 06668


Decided on October 11, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 11, 2016

Mazzarelli, J.P., Sweeny, Acosta, Moskowitz, Gesmer, JJ.


1870 3268/11

[*1]The People of the State of New York, Respondent, —
vHector Matos, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Alejandro B. Fernandez of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (David P. Johnson of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, Bronx County (Margaret L. Clancy, J.), rendered August 14, 2013,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: OCTOBER 11, 2016
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.